Order filed January 13, 2012.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00769-CV
                                    ____________

                             JANICE TAYLOR, Appellant

                                            V.

                   KUBALA PUBLIC ADJUSTERS, INC., d/b/a
                 KUBALA AND COMPANY ADJUSTERS, Appellee


                On Appeal from the County Civil Court at Law No. 1
                              Harris County, Texas
                          Trial Court Cause No. 989268


                                       ORDER

       Appellant=s brief was due November 3, 2011. No brief or motion for extension of
time has been filed.
       Unless appellant files a brief, and a motion reasonably explaining why the brief was
late, with the clerk of this court on or before February 6, 2012, the court will dismiss the
appeal for want of prosecution. See Tex. R. App. P. 42.3(b).


                                          PER CURIAM